UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03489 THE WRIGHT MANAGED EQUITY TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Christopher A. Madden Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 – September 30, 2012 Item 1.Schedule of Investments. Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments – As of September 30, 2012 (Unaudited) Shares Value EQUITY INTERESTS - 99.6% BANKS - 3.7% Commerce Bancshares, Inc. $ Fulton Financial Corp. $ CAPITAL GOODS - 10.2% AGCO Corp.* $ BE Aerospace, Inc.* Hubbell, Inc. - Class B KBR, Inc. Regal-Beloit Corp. Timken Co. URS Corp. $ COMMERCIAL AND PROFESSIONAL SERVICES - 1.3% Deluxe Corp. $ Towers Watson & Co. - Class A $ CONSUMER SERVICES - 3.7% Brinker International, Inc. $ Cheesecake Factory, Inc. (The) $ DIVERSIFIED FINANCIALS - 4.9% Affiliated Managers Group, Inc.* $ Raymond James Financial, Inc. Waddell & Reed Financial, Inc. - Class A $ ENERGY - 5.2% Helix Energy Solutions Group, Inc.* $ HollyFrontier Corp. Rosetta Resources, Inc.* $ FOOD, BEVERAGE & TOBACCO - 3.6% Hillshire Brands Co. $ Ingredion, Inc. Universal Corp. $ HEALTH CARE EQUIPMENT & SERVICES - 8.7% AMERIGROUP Corp.* $ Community Health Systems, Inc.* Cooper Cos., Inc. (The) Health Management Associates, Inc. - Class A* LifePoint Hospitals, Inc.* MEDNAX, Inc.* Omnicare, Inc. Universal Health Services, Inc. - Class B $ INDUSTRIAL - 1.2% Carlisle Cos., Inc. $ Gardner Denver, Inc. $ INSURANCE - 6.8% American Financial Group, Inc. $ Everest Re Group, Ltd. HCC Insurance Holdings, Inc. Reinsurance Group of America, Inc. WR Berkley Corp. $ MATERIALS - 7.5% Albemarle Corp. $ Ashland, Inc. Domtar Corp. NewMarket Corp. Rock-Tenn Co. - Class A Valspar Corp. $ PHARMACEUTICALS & BIOTECHNOLOGY - 4.2% Endo Health Solutions, Inc.* $ Medicis Pharmaceutical Corp. - Class A United Therapeutics Corp.* $ REAL ESTATE - 2.5% Hospitality Properties Trust (REIT) $ Jones Lang LaSalle, Inc. Rayonier, Inc. (REIT) $ RETAILING - 14.2% Aaron's, Inc. $ Advance Auto Parts, Inc. American Eagle Outfitters, Inc. Ascena Retail Group, Inc.* Dick's Sporting Goods, Inc. Foot Locker, Inc. PetSmart, Inc. PVH Corp. Rent-A-Center, Inc. Ross Stores, Inc. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 2.4% Fairchild Semiconductor International, Inc.* $ Lam Research Corp.* Skyworks Solutions, Inc.* $ SOFTWARE & SERVICES - 8.0% Alliance Data Systems Corp.* $ Cadence Design Systems, Inc.* DST Systems, Inc. Jack Henry & Associates, Inc. MICROS Systems, Inc.* Synopsys, Inc.* ValueClick, Inc.* $ TECHNOLOGY HARDWARE & EQUIPMENT - 3.3% Arrow Electronics, Inc.* $ Avnet, Inc.* QLogic Corp.* Tech Data Corp.* Vishay Intertechnology, Inc.* $ TELECOMMUNICATION SERVICES - 0.5% Telephone & Data Systems, Inc. $ TRANSPORTATION - 2.5% Alaska Air Group, Inc.* $ Kansas City Southern Werner Enterprises, Inc. $ UTILITIES - 5.2% Cleco Corp. $ NV Energy, Inc. ONEOK, Inc. UGI Corp. $ TOTAL EQUITY INTERESTS - 99.6% (identified cost, $29,043,079) $ SHORT-TERM INVESTMENTS - 0.2% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 0.2% (identified cost, $61,207) $ TOTAL INVESTMENTS — 99.8% (identified cost, $29,104,286) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.2% NET ASSETS — 100.0% $ REIT — Real Estate Investment Trust * Non-income producing security. Variable rate security. Rate presented is as of September 30, 2012. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2012. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no transfers between Level 1 and Level 2 for the period ended September 30, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. WrightMajor Blue Chip Equities Fund (WMBC) Portfolio of Investments – As of September 30, 2012 (Unaudited) Shares Value EQUITY INTERESTS - 99.1% CAPITAL GOODS - 9.0% 3M Co. $ Fluor Corp. General Dynamics Corp. Precision Castparts Corp. WW Grainger, Inc. $ CONSUMER DURABLES & APPAREL - 1.0% Mattel, Inc. $ NIKE, Inc. - Class B $ CONSUMER SERVICES - 0.8% Chipotle Mexican Grill, Inc.* $ Starbucks Corp. $ DIVERSIFIED FINANCIALS - 7.4% IntercontinentalExchange, Inc.* $ JPMorgan Chase & Co. T. Rowe Price Group, Inc. $ ENERGY - 9.4% Chevron Corp. $ Helmerich & Payne, Inc. Murphy Oil Corp. $ FOOD & STAPLES RETAILING - 3.2% Walgreen Co. $ FOOD, BEVERAGE & TOBACCO - 9.6% Brown-Forman Corp. - Class B $ Coca-Cola Co. (The) Monster Beverage Corp.* $ HEALTH CARE EQUIPMENT & SERVICES - 5.3% Humana, Inc. $ Intuitive Surgical, Inc.* 85 Stryker Corp. $ INSURANCE - 3.2% Aflac, Inc. $ MATERIALS - 2.1% CF Industries Holdings, Inc. $ PHARMACEUTICALS & BIOTECHNOLOGY - 11.4% Amgen, Inc. $ Biogen Idec, Inc.* Bristol-Myers Squibb Co. Forest Laboratories, Inc.* Johnson & Johnson $ RETAILING - 10.2% Amazon.com, Inc.* $ Bed Bath & Beyond, Inc.* Dollar Tree, Inc.* Ross Stores, Inc. TJX Cos., Inc. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 4.2% Analog Devices, Inc. $ Intel Corp. $ SOFTWARE & SERVICES - 12.4% Google, Inc. - Class A* $ Mastercard, Inc. - Class A Microsoft Corp. Oracle Corp. Visa, Inc., Class A $ TECHNOLOGY HARDWARE & EQUIPMENT - 8.0% Apple, Inc. $ Cisco Systems, Inc. Texas Instruments, Inc. $ TRANSPORTATION - 1.9% Kirby Corp.* $ TOTAL EQUITY INTERESTS - 99.1% (identified cost, $17,425,287) $ SHORT-TERM INVESTMENTS - 0.8% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 0.8% (identified cost, $140,937) $ TOTAL INVESTMENTS — 99.9% (identified cost, $17,566,224) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.1% NET ASSETS — 100.0% $ * — Non-income producing security. Variable rate security. Rate presented is as of September 30, 2012. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2012. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no transfers between Level 1 and Level 2 for the period ended September 30, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments – As of September 30, 2012 (Unaudited) Shares Value EQUITY INTERESTS - 99.4% AUSTRALIA - 5.8% Australia & New Zealand Banking Group, Ltd. $ BHP Billiton, Ltd. Commonwealth Bank of Australia Incitec Pivot, Ltd. Rio Tinto, Ltd. Westpac Banking Corp. $ AUSTRIA - 0.5% OMV AG $ CANADA - 7.0% Agrium, Inc. $ Bank of Nova Scotia BCE, Inc. CGI Group, Inc. - Class A* Magna International, Inc. Toronto-Dominion Bank (The) $ CHINA - 0.6% CNOOC, Ltd., ADR $ DENMARK - 0.5% AP Moeller - Maersk A/S - Class B 24 $ FRANCE - 10.6% AtoS $ AXA SA BNP Paribas SA Cap Gemini SA Cie Generale des Etablissements Michelin - Class B France Telecom SA PPR Sanofi Technip SA Total SA Vinci SA $ GERMANY - 10.7% Allianz SE $ BASF SE Bayer AG Bayerische Motoren Werke AG Daimler AG Deutsche Boerse AG Henkel AG & Co. KGaA (Preferred Stock), 0.80% Muenchener Rueckversicherungs AG - Class R RWE AG SAP AG Siemens AG Volkswagen AG $ HONG KONG - 3.3% Cheung Kong Holdings, Ltd. $ Power Assets Holdings, Ltd. Techtronic Industries Co. Yue Yuen Industrial Holdings, Ltd. $ ITALY - 2.5% Enel SpA $ ENI SpA (Azioni Ordinarie) $ JAPAN - 16.5% Bridgestone Corp. $ Daito Trust Construction Co., Ltd. Dena Co., Ltd. Honda Motor Co., Ltd. ITOCHU Corp. JGC Corp. KDDI Corp. Medipal Holdings Corp. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Nissan Motor Co., Ltd. Omron Corp. Shimamura Co., Ltd. Sumitomo Corp. Toyota Tsusho Corp. Tsuruha Holdings, Inc. Yamada Denki Co., Ltd. $ NETHERLANDS - 2.2% ASML Holding NV $ ING Groep NV* Koninklijke Boskalis Westminster NV Koninklijke Philips Electronics NV $ NORWAY - 3.1% Statoil ASA $ Telenor ASA Yara International ASA $ SINGAPORE - 1.4% Jardine Cycle & Carriage, Ltd. $ SPAIN - 1.6% Banco Santander SA $ Iberdrola SA $ SWEDEN - 1.4% Getinge AB - Class B $ Skanska AB - Class B Tele2 AB - Class B $ SWITZERLAND - 7.8% Credit Suisse Group AG $ Nestle SA Novartis AG Swatch Group AG (The) Swiss Re AG Zurich Insurance Group AG (Inhaberktie) $ UNITED KINGDOM - 23.4% Anglo American PLC $ AstraZeneca PLC Aviva PLC BAE Systems PLC Balfour Beatty PLC Barclays PLC (Ordinary) BHP Billiton PLC BP PLC Centrica PLC Ensco PLC - Class A GlaxoSmithKline PLC HSBC Holdings PLC Imperial Tobacco Group PLC Legal & General Group PLC Rio Tinto PLC Rolls-Royce Holdings PLC Royal Dutch Shell PLC - Class B Subsea 7 SA Vodafone Group PLC WPP PLC $ UNITED STATES - 0.5% Catamaran Corp.* $ TOTAL EQUITY INTERESTS - 99.4% (identified cost, $27,445,984) $ TOTAL INVESTMENTS — 99.4% (identified cost, $27,445,984) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.6% NET ASSETS — 100.0% $ ADR — American Depositary Receipt PLC — Public Limited Company * Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2012. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Total Investments $ $ - $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock and Preferred Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no transfers between Level 1 and Level 2 for the period ended September 30, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) It is the conclusion of the registrant’s principal executive officer and principal financial officer that the effectiveness of the registrant’s current disclosure controls and procedures (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing) provide reasonable assurance that the information required to be disclosed by the registrant has been recorded, processed, summarized and reporting within the time period specified in the Commission’s rules and forms and that the information required to be disclosed by the registrant has been accumulated and communicated to the registrant’s principal executive officer and principal financial officer in order to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits Certification of Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17CFR 270.30a-2(a)) is attached hereto as Exhibit 99Cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Wright Managed Equity Trust (On behalf of Wright Selected Blue Chip Equities Fund, Wright Major Blue Chip Equities Fund, and Wright International Blue Chip Equities Fund By: /s/Peter M. Donovan Peter M. Donovan President Date: October 25, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Peter M. Donovan Peter M. Donovan President Date: October 25, 2012 By: /s/Michael J. McKeen Michael J. McKeen Treasurer Date: October 25, 2012
